                        L~ THE UNITED STATES DISTRICT COURT
                     FOR THE EASTER,~ DISTRICT OF PENNSYLVANIA


TINA DEMYAN,
                                  Plaintiff                                  CIVIL ACTION
                                                                              NO. 17-01710
            V.

NANCY A. BERRYHILL, 1
ACTING COMMISSIONER OF                                                                     FILED
SOCIAL SECURITY,
                      Defendant
                                                                                           APR 04 2019
                                                                                        KATE BARKMAN, Clerk
                                                                                      BY.          Dep. Clerk

                                                  ORDER       ,.J
                 AND NOW, this                    ~, 2019, upon consideration of the Brief
in Support of Plaintiffs Request for Review (Dkt. No. 12) filed August 3, 2017; upon

consideration of Defendant's Response to Request for Review of Plaintiff (Dkt. No. 15) filed

September 18, 2017; upon consideration of Plaintiffs Reply Brief (Dkt. No. 17) filed September

22, 2017; and after review of the Report and Recommendation of United States Magistrate Judge

Henry S. Perkin dated March Jl, 2019,.4'        J\ ~ iT.on ~~
                 IT IS ORDERED that:

                 1. the Report and Recommendation is APPROVED and ADOPTED;

                 2. the relief sought by Plamttff is DENIED; and

                 3. the decision of the Commissioner of Social Security is AFFIRMED.

                                                                         THE~
                                                                     BERLE M. SCHILLER, J.
£m'D APRl4#il
        1
                On January, 23, 2017, Nancy A. Berryhill became the Actmg Comm1ss1oner of the Social Secunty
Admimstrat10n and, therefore she should be automatically substituted as the Defendant m this act10n. See Fed. R.
Cw P. 25(d).                                                                                         --
